Case 7:20-cv-07068-VB Document 6 Filed 09/08/20 Page 1of1

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BLIMA LEBRON, individually and on behalf
of all others similarly situated,

Plaintiff, :
v. ORDER OF DISMISSAL

CREDIT CONTROL, LLC, 20 CV 7068 (VB)
d/b/a Credit Control & Collections, LLC;
and JOHN DOES 1-25

Defendants.

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than November 9, 2020. To be clear, any application to restore the action must
be filed by November 9, 2020, and any application to restore the action filed thereafter may be
denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

Dated: September 8, 2020

White Plains, NY
SO ORDERED:

Vas

Vincent L. Briccetti
United States District Judge

   
